Citation Nr: 1421185	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel





INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2014, the appellant testified at a hearing before the undersigned; a transcript of that hearing is of record.  In correspondence dated in April 2014, the appellant requested a Board hearing in Washington, DC.  A new hearing may be warranted only upon a written motion based upon a sufficient cause, such as when "a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed." See 38 C.F.R. § 20.717 (2013).  The appellant has not provided a specific reason as to why he requests a second hearing, and the January 2014 hearing transcript is complete and of record.  The Board finds no grounds to warrant scheduling a second hearing at this time. See 38 C.F.R. §§ 20.700, 20.717 (2013).

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.




CONCLUSION OF LAW

The appellant does not have status as a veteran for purposes of his claim for a one-time payment from the Filipino Veterans Equity Compensation Fund, and therefore does not meet the requirements of basic eligibility for these VA benefits. 38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has held that the notice provisions of the VCAA impose a duty on VA to inform a claimant of the information and evidence necessary to establish veteran status. Palor v. Nicholson 21 Vet. App. 325, 330-31 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases.")

The appellant was provided the required VCAA notice in a February 2011 VCAA letter.

Moreover, to the extent there remained any VCAA notification error, such error is non-prejudicial, as the appellant is not entitled to the benefit sought as a matter of law. See Valiao v. Principi, 17 Vet. App. 229, 232 (2003); see also Palor, 21 Vet. App. at 332-33 ("Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the [the service department's] refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error.").  

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO submitted the appellant's information for service verification, including a copy of a pertinent record from the Reconstructed Recognized Guerilla Roster, to the National Personnel Records Center (NPRC).

Moreover, in January 2014, the appellant was afforded an opportunity to present testimony at a hearing before the Board.  During the hearing, the undersigned Veterans Law Judge (VLJ) clarified the issue on appeal, explained the concept of entitlement to the Filipino Equity Fund.  The possibility of additional evidence was explored.  The hearing focused on the elements necessary to substantiate his claim for a one-time payment.  The Veteran through his testimony demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The actions of the VLJ comply with 38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements, and the Board can adjudicate the claim.

Law and Regulation

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II. Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.

Section 1002 (c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

Analysis

In this case, the appellant is a Veteran and has qualifying service for compensation purposes.  In fact, he has been awarded compensation for a variety of disabilities.  However, he has appealed the denial of FVEC, a unique benefit based upon a particular form of recognized service.  The threshold question for entitlement to the one-time payment under the FVEC is whether the appellant had qualifying service for FVEC purposes.  The appellant contends that he served with the Recognized Guerillas and New Philippine Scouts. 

Under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service. See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on such matters is conclusive and binding on the VA. See 38 C.F.R. § 3.203(c), Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In April 2009, the appellant submitted copies of two WD Ago Form 53-55, Enlisted Record and Report of Separation for February 6, 1941, to June 1, 1945, and June 2, 1945, to July 11, 1946, and two certificates of honorable discharge from the Army of the United Stated dated on June 1, 1945, and July 11, 1946.

In January 2010, the RO submitted the pertinent information (including the appellant's full name with middle initial, two potential dates of birth, place of birth, branch of service, units of assignment, and dates of service ) to the NPRC for verification.

In September 2010, the NPRC certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In October 2010, the NPRC issued a second negative reply based on the same information.

In April 2011, the appellant submitted a copy of a document that indicated that he was listed in the Reconstructed Recognized Guerilla Roster maintained in the Manila RO.  Based on the information provided, the RO again requested verification of the appellant's service from the NPRC.  In November 2012 and July 2013, the NPRC again provided a negative certification.

The NPRC has certified at least four times (September 2010, October 2010, November 2012, and July 2013) that the appellant had no qualifying service for FVEC purposes.  This verification is conclusive and binding on VA, such that VA has no authority to change or amend the finding. Duro, 2 Vet App. 532.

Therefore, the appellant had no qualifying service to establish the basic eligibility for the one-time payment from the FVEC fund.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


